UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6779



BRUCE WALTER LEIKETT,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-484)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Walter Leikett, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce Walter Leikett seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2002).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Leikett v. Angelone, No.

CA-01-484 (E.D. Va. filed Apr. 30, 2002 & entered May 1, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                   2